Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated December 16, 1991 (People v Blue, 178 AD2d 539), affirming (1) a judgment of the Supreme Court, Queens County (Beerman, J.), rendered September 11, 1987, (2) a judgment of the same court (Hanophy J.), rendered April 6, 1988, and (3) three judgments of the same court (Hanophy, J.), all rendered May 2, 1988, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, Rosenblatt and O’Brien, JJ., concur.